Citation Nr: 1214451	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  10-02 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a heart disability, status-post aortic valve replacement.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to October 1969.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied the benefit sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the claims file indicates that this claim requires additional development.  

Statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In correspondence received in May 2008, the Veteran asserted that he received Social Security Disability benefits for his heart disability and PTSD.  He later submitted a copy of a September 2007 letter from the Social Security Administration (SSA) informing him that, beginning December 2006, his full monthly Social Security benefit before any deduction was $1083.50.  

Thus, evidence in the claims file indicates that there exist SSA records for the Veteran that would be relevant to his claim.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), holding that "[w]hen a SSA decision pertains to a completely unrelated medical condition and the veteran makes no specific allegations that would give rise to a reasonable belief that the medical records may nonetheless pertain to the injury for which the veteran seeks benefits, relevance is not established.  There must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant."  

There are heightened obligations to assure that the record is complete with respect to Federal Government records.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c).  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In addition, the Court of Appeals for Veterans Claims has interpreted the duty to assist to include requesting information and records from SSA which were relied upon in any disability determination.  Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from SSA, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  

During a February 2012 hearing before the undersigned Veterans Law Judge, the Veteran testified that he had had an appointment at the Boise, Idaho, VA Medical Center (VAMC) three weeks earlier.  (Transcript at page 13.)  The most recent VA treatment record contained in the Veteran's claims file is dated December 10, 2009, and is from the Portland, Oregon, VAMC.  The Veteran also stated that he had received treatment at the VA Clinic in Bend, Oregon.  (Transcript at page 13.)  Thus, it appears that there exist additional relevant VA treatment records that must be obtained.  VA treatment records are deemed to be constructively of record in proceedings before the Board.  Bell, supra.

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request a copy of all determinations granting, denying or confirming an award of SSA disability benefits, as well as all medical and employment records relied upon in making the determination(s).

2.  Obtain and associate with the claims file all VA treatment records from the Boise, Idaho, VAMC; the Portland, Oregon, VAMC; and the Bend, Oregon, VA Clinic, that have not been associated with the claims file.  (In this regard, only records dated from December 10, 2009 to the present should be requested from the Portland, Oregan VAMC.) 

3.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

